Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2019

                                     No. 04-19-00234-CV

                            Johnathan David RICE and Diana Rice,
                                         Appellants

                                               v.

LEWIS ENERGY GROUP, L.P.; Lewis Petro Properties, Inc.; Lewis Resource Management,
          LLC; Segundo Navarro Drilling, Ltd.; and Tercero Navarro, Inc.,
                                  Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08936
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       After this court granted Appellants’ first motion for extension of time to file the brief,
Appellants’ brief was due on October 25, 2019. Before the due date, Appellants filed an
unopposed second motion to extend the due date for Appellants’ brief by an additional thirty
days.
       Appellants’ motion is GRANTED. Appellants’ brief is due on November 25, 2019.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk